PARSONS, J.
It appears that Thomas Stovall, the plaintiff’s father, being insolvent, was in possession of some land, *18which his brother permitted him to cultivate, and that Thomas permitted the plaintiff, Ms son, to cultivate a portion of it during the year 1S47, for his own benefit, to enable him to pay his debts; the plaintiff being under the age of twenty-one years and a member of his father’s family. It appears by the testimony of Thomas, that after the plaintiff had made the crop on Ms own account and by permission of Thomas, it was sold by Peter Stovall, the owner of the land and by whose permissiqn Thomas held it, to the defendant, who gathered it and carried it away, and this action is brought to recover the value of it from the defendant. The witness, Thomas Stovall, further stated that he had given the plaintiff his liberty and permitted him to labor for his own benefit; that this permission was given the year before he commenced the crop, and he also stated that his son was about twenty years of age during the year in which the crop was made, and that he, the witness, had no control over the crop and never claimed or sold it. But it appeared by oilier proof in the cause, that Thomas Stovall himself sold the crop to the defendant, and that the plaintiff, during the whole time lie was laboring in the crop and making it, and at the time it was sold by his father to the defendant, resided in his father’s family, on the same premises, and that the plaintiffs sisters, who, as I infer, were also members of the family, were seen, once or twice, -111 the field, assisting in the crop.
The question is, whether the sale by Thomas was valid, notwithstanding the plaintiff’s claim to the crop. In Godfrey v. Hays, 6 Ala. R. 501, it was held by this court, that a father being obliged to support his children, is entitled to their services during minority, and to the product of their labor, so long as they remain members of his family, but if he drive them away or voluntarily permit them to leave him, and provide for themselves, he is not entitled.to their earnings: That, therefore, where a father made a contract with his son, then living with him, that he tvould give him a slave for doing certain work upon a mill, which was done and the slave conveyed to the son, the slave could be taken in execution at the suit of the father’s creditors. A father is bound to support his minor children and is entitled to their services. He may make a gift to them, and the gift, if perfected by an actual delivery, is valid, and the father cannot revoke it. But if the gift is executory, the father may *19revoke it at pleasure. A father is under no positive obligation to advance or even to educate his children. These are duties of imperfect obligation. But such obligations are no consideration to support a father’s promise to his child to perform them. Natural love and affection may be a good consideration to raise a use, upon a conveyance by bargain and sale, and they are a good consideration to support a deed generally. But they are not a sufficient consideration to support a promise or executory contract. — Fink v. Cox, executor, &c., 18 Johns. R. 145. In the present case, the father had not ct\st off his son upon the world: He remained under the parental roof as one of the family: The father was still bound for bis support and entitled to bis services: He had given him the privilege to make a crop for his own benefit on land which for the time belonged to the father: And the father, according to some of the evidence in the cause, sold and delivered the crop to the defendant, before it was gathered. This was an effectual revocation of the authority which the father had given the son to make the crop for his own benefit, before the son had received the fruits of his labor. It appears to me that if a father, without any consideration, or merely on the consideration of natural love and affection, emancipate his son in this way, still retaining him in his house as one of his family, the emancipation is a nullity, or maybe revoked at pleasure. It would be bard upon the father, if it were not so, since he is legally responsible for his support, and morally responsible for the parental control due to a son. The father’s promise to give the son his time, or his gift to the son of a portion of the time of his minority, is executory in its very nature until the lime has fully elapsed, and in the meantime the father may revoke it at pleasure; certainly so, if the son remain in the father’s family. The father', therefore, can prevent the son, under such circumstances, from completing any undertaking, in which others are not concerned. As the father, in such cases, may effectually deprive the son of the fruits of his labor, it would seem to follow that he may take them himself, under his general right to his son’s services. It is unnecessary to enquire how far this is true in a case in which the son may advance, or agree to advance, a valuable consideration. It does not appear that the plaintiff bestowed any thing but his services, and they belonged to his father; nor is it necessary to enquire what might have *20■been the plaintiff’s right to the crop, if he had been permitted to gather it, for his father, as some of the evidence shows, sold •and delivered it to the defendant before it was gathered, and we think this sale was good against the plaintiff. We cannot discover that the Circuit Judge charged any thing inconsistent with the principles of this opinion, nor did he refuse any •charge which he ought to have given. Let the judgment be affirmed.